DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/31/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, this information disclosure statement has been considered by the examiner.  

Claim Rejections - 35 USC § 102/103 (AIA )
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by, or in the alternative under 35 U.S.C. 103 as being unpatentable over Zhang (U.S. 2015/0373327).
Regarding claim 1, Zhang teaches a method of encapsulating data, the method comprising: receiving coded video data, wherein coded video data includes multi-layer video presentation data (see par. 0066, teaches a video decoder receiving a bitstream generated by video encoder where the bitstream includes a sequence of network abstraction layer (NAL) units (multi-layer video)); 
setting a video parameter video usability information present flag according to a defined constraint, wherein the defined constraint requires the video parameter video usability information present flag to indicate the presence of a video parameter set 
setting values for syntax elements defined for the video parameter set visual usability information (see Tables 4, 5, 10; par. 0036, 0063, 0065, 0066, teaches syntax information defined by a video encoder and used by a video decoder, and different types of syntax elements); and
encapsulating the coded video data and the values in a data structure (see par. 0063-0065, teaches encapsulating a RBSP).

Regarding claim 4, Zhang teaches setting a visual usability information present flag included in a sequence parameter set according to a defined constraint requiring the flag to indicate the presence of visual usability information (see par. 0063-0065, 0176, 0178, 0213).

Claim Rejections - 35 USC § 103 (AIA )
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (U.S. 2015/0373327) in view of Wang (U.S. 2015/0373337).
Regarding claim 2, Zhang does not specifically teach setting values for syntax elements defined for the video parameter set visual usability information includes setting a picture rate present flag according to a defined constraint requiring the picture rate present flag to indicate the presence of picture rate information.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Zhang with the limitations as taught by Wang to provide for signaling information for layer sets in a parameter set (see Wang, par. 0005).  

Regarding claim 3, Wang teaches setting values for syntax elements defined for the picture rate information according to a defined constraint requiring that a picture rate of a j-th subset of a i-th layer set is constant (see par. 0016, 0109, 0120).  Motivation for this combination has been stated in claim 2.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (U.S. 2015/0373327) in view of Hague (U.S. 2013/0113882).

Hague teaches setting values for syntax elements included in visual usability information associated with timing information according to one or more defined timing signaling constraints (see Fig. 2; par. 0059, 0067, 0094, teaches VUI including timing info present flag; see also e.g., Suzuki (U.S. 2015/0281713) par. 0010, teaches a parameter included in VUI (Video Usability Information), a parameter included in buffering period SEI (Supplemental Enhancement Information), or a parameter included in picture timing SEI).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Zhang with the limitations as taught by Hague to provide for video syntax that includes timing information (see Hague par. 0059).

Regarding claim 6, Hague teaches one or more defined timing signaling constraints include a constraint requiring that a hypothetical reference decoder parameters presence flag indicate the presence of hypothetical reference decoder parameters (see Fig. 2, teaches VUI including hrd parameters present flag).  Motivation for this combination has been stated in claim 5.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (U.S. 2015/0373327) in view of Hague (U.S. 2013/0113882) and further in view of Hague535 (U.S. 2014/0003535).
Regarding claim 7, Zhang and Hague do not specifically teach hypothetical reference decoder parameters include information indicating that a temporal distance between a hypothetical reference decoder output times of consecutive pictures is constrained.
Haque535 teaches hypothetical reference decoder parameters include information indicating that a temporal distance between a hypothetical reference decoder output times of consecutive pictures is constrained (see par. 0121, teaches  VUI syntax including a fixed picture rate flag, such as fixed_pic_rate_flag element where the fixed picture rate flag indicates the whether a temporal distance between two consecutive pictures in the output order of the video stream is constrained, and teaches the fixed picture rate flag has a value of 0 to indicate that no constraint applies and a value of 1 to indicate that the temporal distance is constrained).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Zhang with the limitations as taught by Hague and Hague535 to provide for VUI syntax including a fixed picture rate flag indicating whether a temporal distance between two consecutive pictures is constrained (see Hague535 par. 0121).

Citation of Pertinent Prior Art
.

Conclusion
The examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the prior art and are applied to the specific limitations within the individual claims, other passages and figures may apply to the claims as well.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK D BAILEY whose telephone number is (571)270-3686.  The examiner can normally be reached on Monday through Thursday from 7:30am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Ustaris, can be reached on (571) 272-7383  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 

/FREDERICK D BAILEY/Primary Examiner, Art Unit 2483